DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 04/28/2021, which refers to the Amendment filed on 04/02/2021.  
Claims 29-51 are pending in the case.  
No further claims have been cancelled or added.
Claims 29, 36 and 43 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2014/0033071 A1, published 01/30/2014, hereinafter “Gruber”) in view of Pollock et al. (US 2015/0169137 A1, published 06/18/2015, hereinafter “Pollock”), further in view of Ayers et al. (US 2013/0138622 A1, published 05/30/2013, hereinafter “Ayer”) and further in view of Won (US 2015/0015409 A1, published 01/15/2015, hereinafter “Won”).

Independent Claims 29, 36 and 43:
	Gruber discloses an electronic device comprising:
a touch screen (Gruber: ¶ [0028].); 
at least one processor (Gruber: ¶ [0122]); and 
a memory [computer readable storage medium] coupled to the at least one processor and storing programming instructions that, when executed by the at least one processor, cause the electronic device to perform a method that causes the electronic device to (Gruber: ¶ [0028].): 
record a first content in a to-do list in a first application, wherein the first content comprises time information and/or location information (The user can provide data (content) that comprises time information and/or location information to create a task for a to-do list, Gruber: Figs. 2 and 6, ¶ [0041]-[0054], [0159].  Examiner considers the user’s data comprising the location and/or time information to be the first content.); 
record a second content in the to-do list in the first application, wherein the second content does not comprise time information and/or location information (The user can provide data (content) that does not comprise time information and/or location information to create a task for a to-do list (e.g. “Remind me to get milk”), Gruber: Figs. 2 and 6, ¶ [0041]-[0046], [0061]-[0062], [0159].  Examiner considers the data that does not comprise the location and/or time information to be the second content.  The second content can also be a task item such as “write Mom” and “call John Appleseed”, Gruber: Fig. 11D and 13, ¶ [0186], [0189].  Such tasks can be associated with only a category instead of with location and/or time information, Gruber: ¶ [0063].); 
determine a second application corresponding to the second content, (Tasks that are not associated with time information or location information (second content) can be associated with an additional application, Gruber: Fig. 6, 11B-11D and 13, ¶ [0107], ; 
display the second application with the second content in the first application (Gruber: Fig. 6, 11B-11D and 13, ¶ [0107], [0108], [0118], [0119], [0186], [0189].);
detect a first operation performed on the second application (Tasks that are not associated with time information or location information (second content) can be displayed with icons associated with a second application, Gruber: Fig. 6, 11B-11D and 13, ¶ [0107], [0108], [0118], [0119], [0186], [0189].  The user can select the icons associated with the additional application, Gruber: Fig. 6, ¶ [0118], [0119].  Examiner notes that in paragraph [0399] of the specification, the user operation is taught as being a tap on an icon associated with the application.  Since Gruber teaches that the user can select an icon associated with the ); 
Gruber does not appear to expressly teach a device, medium and method wherein: 
determining the second application comprises determining a first set of applications wherein the second application is part of the first set of applications;
displaying the second application comprises displaying the first set of applications;
in response to the first operation being detected, a first menu is displayed within the second application, wherein the first menu comprises the second content but not the first content, wherein the second application is separate and distinct form the first application.
However, Pollock teaches a device, medium and method wherein:
determining the second application comprises determining a first set of applications wherein the second application is part of the first set of applications (A task can be associated with one or more tools wherein a tool can be an application, Pollock: ¶ [0014], [0021].);
displaying the second application comprises displaying the first set of applications (Pollock: ¶ [0014], [0021].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, medium and method of Pollock wherein:
determining the second application comprises determining a first set of applications wherein the second application is part of the first set of applications;
displaying the second application comprises displaying the first set of applications, as taught by Pollock.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with better assistance for completing a specified task (Pollock: ¶ [0014], [0021]).
wherein the first interface is a menu interface.
However, Ayers teaches a device, medium and method wherein in response to the first operation being detected, a first menu is displayed with the second application, wherein the first menu comprises the second content but not the first content, wherein the second application is separate and distinct form the first application (The user create a task with the option of adding metadata including time, location, due date, sharing, etc.., Ayers: ¶ [0039].  Since the user has the option to provide this metadata, it is clear that the user can choose not to associate a time and location to the task (second content).  The user can pin the task to an application (second application) so that a reminder is displayed to the user when the application (second application) is opened (first operation), Ayers: Fig. 3E, ¶ [0040].  The reminder can be displayed in a menu interface, Ayers: Fig. 3G, ¶ [0042].  Although Fig. 3E illustrates a reminder for a task associated with a location (first content), it is clear that a similar interface (including a snooze and complete options) is provided with tasks that are only associated with an application (second content) and is not associated with a time or location.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, medium and method of Gruber in view of Pollock wherein in response to the first operation being detected, a first menu is displayed with the second application, wherein the first menu comprises the second content but not the first content, wherein the second application is separate and distinct form the first application, as taught by Ayers.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective trigger for reminding to user to complete a task (Ayers: Figs. 3E and 3G, [0039], [0040], [0042].).
Gruber in view of Pollock and further in view of Ayers does not appear to expressly teach a device, medium and method wherein the first menu is displayed within the second application.
However, Won teaches a device, medium and method wherein the task reminder is displayed within the second application (Won: Figs. 3C-3D, ¶ [0094].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, medium and method of Gruber in view of Pollock and further in view of Ayers wherein the first menu is displayed within the second application, as taught by Gruber.
One would have been motivated to make such a combination in order to provide a more effective presentation of the task reminder (Won: Figs. 3C-3D, ¶ [0094].).
In implementing the task reminder feature of Won into the invention of Gruber in view of Pollock and further in view of Ayers, the task reminder (as taught by Won) would be displayed within a menu interface since the task reminder in the invention of Gruber in view of Pollock and further in view of Ayers is displayed within a menu interface that enables the user to complete or snooze the task.  Accordingly, in combination Gruber in view of Pollock, further in view of Ayers and further in view of Won teaches a device, medium and method wherein the first menu is displayed within the second application.  

Claims 30, 37 and 44:
	The rejection of claims 29, 36 and 43 are incorporated.  Gruber further discloses a device, medium and method wherein the first operation comprises at least one of tapping, pressing, touching, entering a target voice (Gruber: ¶ [0118]-[0120].).

Claims 31, 38 and 45:
	The rejection of claims 29, 36 and 43 are incorporated.  Gruber in view of Pollock, further in view of Ayers and further in view of Won further teaches a device, medium and method wherein displaying the first menu comprises:
displaying a home page of the second application on which the operation is performed, wherein the home page comprises notification information that comprises the second content (The task reminder (notification information) can be displayed when the second application is started, Ayers: Fig. 3E, ¶ [0040].  The task reminder is displayed within a menu interface, Ayers: Fig. 3G, ¶ [0042].   The task reminder is displayed within the second application, Won: Figs. 3C-3D, ¶ [0094].  It is clear that the home page of the application would be the first thing that is presented when the user starts the second application.).

Claims 32, 39 and 46:
	The rejection of claims 29, 36 and 43 are incorporated.  Gruber further discloses a device, medium and method further caused to:
detect a second operation performed on the first application and display the to-do list and an icon of the second application, (Gruber: Figs. 5A-6, ¶ [0159].)

Claims 33, 40 and 47:
	The rejection of claims 29, 36 and 43 are incorporated.  Gruber in view of Pollock, further in view of Ayers and further in view of Won further discloses a device, medium and method wherein the first set of applications includes a third application (Pollock: ¶ [0014], [0021]), and the electronic device is further caused to:
detect a third operation performed on an icon of the third application (The user can select a suggested tool/application, Pollock: ¶ [0014], [0021]. Examiner takes Official Notice that it is well known, routine and conventional to select applications via icons.  Accordingly, it would have been obvious to one of ordinary skill in the art to enable the user to select a suggested tool/application via an icon.  One would have been motivated to make such a combination in order to save space when presenting the available applications for selection.);
display, a second menu, wherein the second menu comprises the second content and does not comprises the first content (Pollock: ¶ [0014], [0021]).

Claim 34:
	The rejection of claim 31 is incorporated.  Gruber further discloses a device further caused to:
detect a fourth operation performed on a notification information (The user performs an operation on a reminder (notification information), Gruber: ¶ [0069].);
display a graphic operation interface of a fourth application (In response to the operation, another application can be displayed, Gruber: ¶ [0069].).

Claim 35:
The rejection of claim 33 is incorporated.  Gruber further teaches a device further caused to:
detect a fifth operation performed on the first application, and display the to-do list, the icon of the second application and an icon of a third application (Multiple application icons are displayed when the user provides the input (fifth operation) to display the Today list, Gruber: Figs. 5A-6, ¶ [0159].).

Claim 41 and 48:
	The rejection of claims 38 and 45 are incorporated.  Gruber in view of Pollock, further in view of Ayers and further in view of Won further discloses a medium and method including instructions that cause the electronic device to:
detect a fourth operation performed on a notification information (The user perform an operation on a reminder (notification information), Gruber: ¶ [0069].);
display a graphic operation interface of a fourth application (In response to the operation another application can be displayed, Gruber: ¶ [0069].).

Claim 42:
The rejection of claim 40 is incorporated.  Gruber in view of Pollock, further in view of Ayers and further in view of Won further teaches a medium including instructions which cause the electronic device to:
receive a fifth operation performed on the first application, and display the to-do list, the icon of the second application and an icon of a third application (Multiple application icons are displayed when the user provides the input (fifth operation) to display the Today list, Gruber: Figs. 5A-6, ¶ [0159].).

Claims 49-51:
	The rejection of claims 29, 36 and 43 are incorporated.  Gruber in view of Pollock, further in view of Ayers and further in view of Won further teaches a medium further caused to:
receive a user instruction to remove displaying of the second application associated with the second content (The second application can correspond to a phone application or a messaging application, Gruber: ¶ ; and
in response to the user instruction, removing the displaying of the second application associated with the second content (The second application can correspond to a phone application or a messaging application, Gruber: ¶ [0118]-[0119].  Although it is not explicitly taught by Gruber, Examiner takes Official Notice that it is well-known, routine and conventional for providing a means for removing said phone applications and messaging applications from being displayed in response to a user instruction (e.g. closing/exiting an application, switching to another application, turning off the user device, switching the user device to sleep mode, switching the user device to a lock-screen etc…).  One would have been motivated to make such a combination in order to provide the user with the basic functionality for interacting with applications on a user device.).

Response to Arguments
Applicant’s amendment to claims 48-50 have been fully considered and are persuasive.  The objection to claim 48 is respectfully withdrawn.


Applicant’s amendment to claims 29, 36 and 43 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejections of claims 29-50 are respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175